 Case 4:20-cv-00837-SDJ Document 23 Filed 04/13/21 Page 1 of 2 PageID #: 209


                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

POLY-AMERICA, L.P.                        §
                                          §
v.                                        §     CIVIL NO. 4:20-CV-837-SDJ
                                          §
API INDUSTRIES, INC.                      §

                                      ORDER

      Pending before the Court is Defendant’s Motion to Dismiss for Lack of Personal

Jurisdiction and Improper Venue. (Dkt. #10). Because Defendant’s objections relate

to this Court’s jurisdiction and are potentially dispositive of this case, the Court

concludes that merits discovery should be stayed pending the Court’s resolution of

Defendant’s motion to dismiss. See Carder v. Cont’l Airlines, Inc., 595 F. App’x 293,

300 (5th Cir. 2014) (“[A] trial court may properly exercise its discretion to stay

discovery pending a decision on a dispositive motion.” (quotation omitted)).

       It is therefore ORDERED that, with the exception of discovery on the

jurisdiction and venue issues raised in Defendant’s dismissal motion, all other

discovery and case deadlines are hereby STAYED pending the Court’s resolution of

Defendant’s dismissal motion. The Court will enter a scheduling order, if necessary,

after Defendants’ dismissal motion has been adjudicated.

      It is further ORDERED that discovery related to jurisdiction and venue shall

be completed by May 14, 2021. This deadline may be extended for good cause on the

motion of any party. When seeking such discovery, Plaintiff must “identify the

discovery needed, the facts expected to be obtained thereby, and how such

information would support personal jurisdiction” or venue. AdvoCare Int’l, LP v.


                                          1
 Case 4:20-cv-00837-SDJ Document 23 Filed 04/13/21 Page 2 of 2 PageID #: 210


Modere, Inc., No. 4:17-CV-00194, 2017 WL 3608190, at *1 (E.D. Tex. Aug. 22, 2017)

(quoting Mello Hielo Ice, Ltd. v. Ice Cold Vending LLC, No. 4:11-cv-629-A, 2012 WL

104980, at *7 (N.D. Tex. Jan. 11, 2012)) (internal quotation marks omitted).

      In the event the parties encounter a discovery dispute, no motions to compel
  .
may be filed until after the parties fulfill the “meet and confer” requirement imposed

by this Court’s Local Rule CV-7(h). If the parties are unable to resolve the dispute

without court intervention, the parties must call the Court’s chambers to schedule a

telephone conference regarding the subject matter of the dispute prior to filing any

motion to compel. After reviewing the dispute, the Court will confer with the parties

to resolve the dispute, and, if necessary, order the parties to file an appropriate

motion.

      So ORDERED and SIGNED this 13th day of April, 2021.




                                                 ____________________________________
                                                 SEAN D. JORDAN
                                                 UNITED STATES DISTRICT JUDGE




                                          2
